Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pease (US 106,615).
Claim 10- Pease discloses a vehicle seat device, comprising: 
a seat cushion (B) having a cushion front side running in a transverse direction of the vehicle seat device (illustrated in fig. 3) and a cushion rear side running in the transverse direction of the vehicle seat device (same as in fig. 3); 
a seat back (H) having two backrest edge sides opposite each other and each running in the transverse direction of the vehicle seat device (top and bottom edges), wherein the seat back is configured to be arranged on the cushion front side and on the cushion rear side (fig. 1) of the seat cushion in order to change a seat direction (col. 1: “back and head and foot-rests may be swung”), wherein the seat back (H) is mounted (by arms D, bars F and arcs G) so as to be rotatable by at least 180 degrees (“swung”) 
at least one headrest unit (I) arranged on the seat back in a displaceable manner (fig. 2) in such a way that the at least one headrest unit is displaceable beyond a first one of the two backrest edge sides facing away from the seat cushion (fig. 1) and is displaceable under a second one of the two backrest edge sides and is displaceable beyond the second one of the two backrest edge sides facing away from the seat cushion and is displaceable under the first one of the two backrest edge sides (the seat back H is hollow with open top and bottom edges to allow the headrest I to be withdrawn from the hollow and extended out from either end relative to the orientation of the seat back and cushion B).

Claim 11- Pease discloses the vehicle seat device of claim 10, wherein the seat back (H) is rotatably mounted on two lateral pivot arms (D, F), wherein the transverse axis, about which the seat back is rotatable, is pivotable by the two lateral pivot arms in a direction of the cushion front side and in a direction of the cushion rear side.

Claim 17- Pease discloses a vehicle (railroad train), comprising: a vehicle interior (railroad car); and at least one vehicle seat device (railroad car-seat) arranged in the vehicle interior (col. 1, paragraph 1), wherein the at least one vehicle seat device comprises: 

a seat back (H) having two backrest edge sides opposite each other and each running in the transverse direction of the vehicle seat device (top and bottom edges), wherein the seat back is configured to be arranged on the cushion front side and on the cushion rear side (fig. 1) of the seat cushion in order to change a seat direction (col. 1: “back and head and foot-rests may be swung”), wherein the seat back (H) is mounted (by arms D, bars F and arcs G) so as to be rotatable by at least 180 degrees (“swung”) around a transverse axis (pivot points of bar F) in order to change the seat direction; and
at least one headrest unit (I) arranged on the seat back in a displaceable manner (fig. 2) in such a way that the at least one headrest unit is displaceable beyond a first one of the two backrest edge sides facing away from the seat cushion (fig. 1) and is displaceable under a second one of the two backrest edge sides and is displaceable beyond the second one of the two backrest edge sides facing away from the seat cushion and is displaceable under the first one of the two backrest edge sides (the seat back H is hollow with open top and bottom edges to allow the headrest I to be withdrawn from the hollow and extended out from either end relative to the orientation of the seat back and cushion B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease.
Pease discloses the vehicle seat device of claim 11, but does not teach wherein the two lateral pivot arms are configured so that a length of the two lateral pivot arms is adjustable.  However, this modification is considered a matter of design choice since providing pivot arm of adjustable length that would allow for height adjustment of a seat back to which it coupled involves only routine skill in the art.

Claims 10-11, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 1734214) in view of Pease.
Claims 10 and 17- Jones discloses a vehicle seat device, comprising: 
a seat cushion (A) having a cushion front side running in a transverse direction of the vehicle seat device (illustrated in fig. 1) and a cushion rear side running in the transverse direction of the vehicle seat device (fig. 5-6); and
a seat back (E) having two backrest edge sides opposite each other and each running in the transverse direction of the vehicle seat device (top and bottom edges), wherein the seat back is configured to be arranged on the cushion front side and on the 
Jones discloses the vehicle seat device arranged in the vehicle interior of a vehicle (fig. 1).  The difference between Jones and the claimed invention is Jones does not teach the seat back being provided with at least one headrest unit arranged on the seat back in a displaceable manner in such a way that the at least one headrest unit is displaceable beyond whichever one of the two backrest edge sides facing away from the seat cushion.
Pease teaches a vehicle seat comprising: a seat back (H) mounted so as to be rotatable by at least 180 degrees (fig. 4) around a transverse axis in order to change the seat direction; and at least one headrest unit (I) arranged on the seat back in a displaceable manner (fig. 2) in such a way that the at least one headrest unit is displaceable beyond a first one of two backrest edge sides facing away from a seat cushion (fig. 1), and is displaceable under a second one of the two backrest edge sides and is displaceable beyond the second one of the two backrest edge sides facing away from the seat cushion and is displaceable under the first one of the two backrest edge sides (the seat back H is hollow with open top and bottom edges to allow the headrest I to be withdrawn from the hollow and extended out from either end relative to the orientation of the seat back and cushion B). Pease teaches that the configuration of the headrest (I) provides suitable head support to an occupant in both directions of the seat back.


Claim 11- Jones and Pease teach the vehicle seat device of claim 10, wherein the seat back (E) of Jones is rotatably mounted on two lateral pivot arms (C), wherein the transverse axis, about which the seat back is rotatable, is pivotable by the two lateral pivot arms in a direction of the cushion front side and in a direction of the cushion rear side (fig. 4).
Claim 13- Jones and Pease teach the vehicle seat device of claim 10, wherein the seat cushion (A) of Jones is configured so that a cushion inclination angle of the seat cushion is adjustable (pg. 1, lines 61-65).
Claim 18- Jones and Pease teach the vehicle seat device of claim 17, wherein the seat device taught by Jones is arranged on a floor of the vehicle in a displaceable manner.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Pease as applied to claim 10 above, and further in view of Monroe (US 2642922).
Jones and Pease teach the vehicle seat device of claim 10, further comprising: at least one armrest affixed to the vehicle seat device (Jones teaches a pair of vertical portions extending upwardly from the lateral ends of the frame A’.) Jones and Pease do not teach that the armrests are pivotable.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Jones to have pivotable armrest portions, as taught by Monroe, in order to provide selective positioning of the armrest as well as the backrest during normal use of the seat.  Accordingly, the seat of Jones and Pease as modified by Monroe would comprise inter alia at least one pivotable armrest affixed to the vehicle seat.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pease in view of Jayasuriya (US 9150178).
Pease discloses the vehicle seat device of claim 10, but does not teach the seat further comprising: at least one three-point seat belt device having two belt buckles.  
Jayasuriya teaches a vehicle seat comprising: a seat back (22) mounted so as to be swiveled by at least 180 degrees (fig. 4) around a transverse axis in order to change 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Pease with at least one three-point seat belt device having two belt buckles in order to provide a conventional safety device customized to accommodate the changeable orientation of the seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636